United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.V., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL, J.F.K.
AIRPORT, Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1276
Issued: March 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 21, 2019 appellant filed a timely appeal from a March 20, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 20, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of his bilateral lower extremities, warranting a schedule award.
FACTUAL HISTORY
On June 13, 2007 appellant, then a 45-year-old import specialist, filed a traumatic injury
claim (Form CA-1) alleging that on that date he sustained injuries to his knees, elbows, face, neck,
hands, fingers, shoulders, and lower back when he tripped on loose carpet tile and fell while in the
performance of duty. On August 9, 2007 OWCP accepted the claim for neck and lumbar sprains,
right shoulder contusion, and bilateral knee contusions. It paid appellant wage-loss compensation
on the supplemental rolls for the period July 29 to September 1, 2007, and on the periodic rolls as
of September 2, 2007.
Appellant returned to limited-duty work on June 1, 2009, working four hours per day. He
continued to receive wage-loss compensation based upon his wage-earning capacity.
On July 29, 2016 OWCP expanded the acceptance of the claim to include right shoulder
adhesive capsulitis.
On December 14, 2016 OWCP received a claim for compensation (Form CA-7) dated
December 1, 2016 requesting a schedule award.
In a report dated December 26, 2017, Dr. Craig Levitz, a Board-certified orthopedic
surgeon, opined that appellant had 20 percent permanent impairment of the right upper extremity
and 15 percent bilateral knee permanent impairment.
On January 5, 2018 OWCP referred the case record, along with a statement of accepted
facts (SOAF), to Dr. Arthur S. Harris, a Board-certified orthopedic surgeon, serving as a district
medical adviser (DMA).
In a report dated January 19, 2018, Dr. Harris applied the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),3 to
the findings of Dr. Levitz and found five percent right upper extremity permanent impairment,
zero percent upper left extremity permanent impairment, two percent right lower extremity
permanent impairment, and zero percent left lower extremity permanent impairment.
In a letter dated April 4, 2018, OWCP referred appellant, along with a SOAF and the
medical record, to Dr. Leon Sultan, a Board-certified orthopedic surgeon, for a second opinion
regarding appellant’s employment-related conditions and any resulting permanent impairment.
The letter noted that the acceptance of the claim was expanded to include left finger contusion,
bilateral medial meniscus tears, bilateral traumatic lower leg arthropathy, bilateral post-traumatic

3

A.M.A., Guides (6th ed. 2009).

2

knee arthritis, thoracic or lumbosacral neuritis or radiculitis, left finger contusion, bilateral knee
medial meniscus tear, and acquired left trigger finger.
In a May 8, 2018 report, Dr. Sultan recounted appellant’s history of injury, reviewed his
medical history, and conducted a physical examination. Physical examination findings for
appellant’s knees were related as: no bilateral knee joint effusion; normal knee extension and
flexion; plus one bilateral patellofemoral joint crepitus; negative patellofemoral compression test;
negative bilateral Spring test; and negative bilateral McMurray’s test. Using the A.M.A., Guides,
Dr. Sultan found that appellant had six percent permanent impairment of the right upper extremity,
but opined that appellant’s subjective complaints in regard to his knees did not correspond with
his current objective findings. He did not provide an impairment rating for appellant’s bilateral
lower extremities.
In a June 8, 2018 report, Dr. Arthur S. Harris, a Board-certified orthopedic surgeon and
district medical adviser (DMA), related that he had reviewed the case record on January 10, 2018
at which time the established diagnoses included lumbar disc herniation L3-4, with protrusion L45, status post left knee arthroscopic chondroplasty and synovectomy, June 9, 2008, status post right
knee arthroscopic partial medial and lateral meniscectomy, chondroplasty, and synovectomy
May 20, 2010. He then noted that he had reviewed additional medical reports of record, including
Dr. Sultan’s May 8, 2018 report and he opined that appellant had 10 percent right lower extremity
permanent impairment, and 2 percent left lower extremity permanent impairment.4 In reaching
this impairment determination, the DMA found no impairment for the bilateral lower extremities
using a diagnosis of lumbar radiculopathy using Table 16-11, page 533 and Table 16-12, page 534.
He also related that appellant’s lumbar spine diagnoses did not allow permanent impairment to be
evaluated pursuant to the range of motion (ROM) method. Using Table 16-3, page 509 and a
diagnosis of partial lateral and medial right knee meniscectomy, the DMA determined that
appellant had 10 percent right lower extremity permanent impairment. He again noted that this
diagnosis did not allow an alternate rating based on loss of ROM. Next, the DMA determined that
appellant had two percent left lower extremity permanent impairment using Table 16-3, page 509
for residual problems postarthroscopic synovectomy. He again noted that this diagnosis did not
allow for an alternate ROM rating. The DMA also noted that Dr. Sultan had not provided
permanent impairment calculations for the lower extremities.
In a July 26, 2018 supplemental report, Dr. Sultan determined that appellant had zero
percent permanent impairment of the bilateral lower extremities. He again noted that appellant
had full extension and flexion of both knees, with patellofemoral joint crepitus on both sides, but
a negative patellofemoral compression test bilaterally. Using Table 16-3, Dr. Sultan assigned a
class zero for appellant’s bilateral knee condition, resulting in zero percent bilateral lower
extremity permanent impairment.
In an October 3, 2018 report, the DMA reviewed Dr. Sultan’s July 26, 2018 addendum and
concurred with his rating of zero percent permanent impairment of the bilateral lower extremities.
He found no bilateral lower extremity neurologic deficits consistent with lumbar radiculopathy.
Using Table 16-11, page 533 and Table 16-12, page 534, the DMA found zero percent bilateral
4
The DMA also determined that appellant had nine percent right upper extremity permanent impairment and one
percent left upper extremity permanent impairment.

3

lower extremity permanent impairment for the diagnosis of lumbar radiculopathy. He also
determined that appellant had zero percent bilateral lower extremity permanent impairment using
the diagnosis based impairment (DBI) method for appellant’s bilateral knee condition.
By decision dated November 1, 2018, OWCP granted appellant a schedule award for nine
percent permanent impairment of the right upper extremity, zero percent permanent impairment
for the left upper extremity, and zero percent permanent impairment for both lower extremities.
On January 14, 2019 appellant requested reconsideration of the November 1, 2018 decision
only with regard to the denial of a schedule award for permanent impairment of his bilateral lower
extremities.
In support of his request for reconsideration, appellant submitted a November 27, 2018
report from Dr. Levitz. Using a permanent impairment worksheet, Dr. Levitz determined that
appellant had seven percent right lower extremity permanent impairment and seven percent left
lower extremity permanent impairment based on a diagnosis of bilateral knee osteoarthritis. He
diagnosed bilateral post-traumatic knee osteoarthritis and provided examination findings. Physical
findings for appellant’s bilateral knees included no effusion, medial joint line patella tenderness
and crepitus, and negative McMurray’s, Apley’s test, and Lachman test. Dr. Levitz noted that
appellant had bilateral knee diagnoses of osteoarthritis, ratable under Table 16-3, page 511 of the
A.M.A., Guides. He explained that the mild impairment of each knee impairment fell into Class
1, and that each knee had a grade modifier for functional history (GMFH) of 1, a grade modifier
for physical examination (GMPE) of 1, a grade modifier for clinical studies (GMCS) of 2, and a
QuickDASH score of 25, which resulted in a grade C rating of, 7 percent permanent impairment
of each lower extremity, for a total bilateral lower extremity permanent impairment rating of 14
percent.
In a March 12, 2019 report, the DMA reviewed Dr. Levitz’ report and impairment rating
and found that no significant additional information had been provided which would change the
impairment rating provided in his October 3, 2018 report.
By decision dated March 20, 2019, OWCP denied modification of its prior decision,
finding that the evidence of record was insufficient to establish permanent impairment of
appellant’s bilateral lower extremities.
LEGAL PRECEDENT
The schedule award provisions of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. For consistent
results and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

4

Guides as the uniform standard applicable to all claimants.7 For decisions issued after May 1,
2009, the sixth edition is used to calculate schedule awards.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 In determining impairment for the lower extremities under the sixth edition of
the A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the
lower extremity to be rated. With respect to the knee, the relevant portion of the leg for the present
case, reference is made to Table 16-3 (Knee Regional Grid) beginning on page 509.10 After the
class of diagnosis (CDX) is determined from the Knee Regional Grid (including identification of
a default grade value), the net adjustment formula is applied using the GMFH, GMPE, and GMCS.
The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11 Under
Chapter 2.3, evaluators are directed to provide reasons for their impairment rating choices,
including choices of diagnoses from regional grids and calculations of modifier scores.12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through a DMA for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the DMA providing rationale for the
percentage of impairment specified.13
ANALYSIS
The Board finds that this case is not in posture for decision.
In a June 8, 2018 report, the DMA related that he had reviewed the case record on
January 10, 2018 at which time the established diagnoses included lumbar disc herniation L3-4,
with protrusion L4-5; status post left knee arthroscopic chondroplasty and synovectomy, June 9,
2008; status post right knee arthroscopic partial medial and lateral meniscectomy, chondroplasty
and synovectomy May 20, 2010. He then noted that he had reviewed additional medical reports
of record, including Dr. Sultan’s May 8, 2018 report and he opined that appellant had 10 percent
right lower extremity permanent impairment, and 2 percent left lower extremity permanent
impairment. In reaching this impairment determination, the DMA found no impairment for the
bilateral lower extremities using a diagnosis of lumbar radiculopathy using Table 16-11, page 533
7

Id. at 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010); id. at Chapter 2.808.6 (March 2017).
9

A.M.A., Guides, p. 3, section 1.3, the International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement (6th ed. 2009).
10

See Guides at 509-11 id.

11

Id. at 494-531.

12

Id. at 23-28.

13

See supra note 8 at Chapter 2.808.6(f) (March 2017).

5

and Table 16-12, page 534. He also related that appellant’s lumbar spine diagnoses did not allow
permanent impairment to be evaluated pursuant to the ROM method. Using Table 16-3, page 509
and a diagnosis of partial lateral and medial right knee meniscectomy, the DMA determined that
appellant had 10 percent right lower extremity permanent impairment. He again noted that this
diagnosis did not allow an alternate rating based on loss of ROM. Next, the DMA determined that
appellant had two percent left lower extremity permanent impairment using Table 16-3, page 509
for residual problems postarthroscopic synovectomy. He again noted that this diagnosis did not
allow for an alternate ROM rating.
In his July 26, 2018 supplemental report, Dr. Sultan utilized Table 16-3 and assigned a
class zero for appellant’s bilateral knee condition resulting in zero percent bilateral lower extremity
permanent impairment. He, however, never identified which diagnoses he applied to the DBI
methodology to determine his zero percent impairment rating.
In an October 3, 2018 report, the DMA then reviewed Dr. Sultan’s July 26, 2018
supplemental opinion. While the DMA had previously found 10 percent right lower extremity
permanent impairment, and 2 percent left lower extremity permanent impairment, he now
concurred with Dr. Sultan that appellant had zero percent bilateral lower extremity permanent
impairment. The DMA did not provide rationale explaining why Dr. Sultan’s July 26, 2018
supplemental report changed his opinion. In a March 12, 2019 report, October 3, 2018 reviewed
Dr. Levitz’ November 27, 2018 report and impairment rating, but found no significant additional
information which would change the impairment rating provided in his October 3, 2018 report.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter.
While the claimant has the responsibility to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.14 It has the obligation to see that justice is done.
Accordingly, once OWCP undertakes to develop the medical evidence further, it has the
responsibility to do so in the proper manner.15
Because the reports of the DMA lack rationale explaining his lowered impairment rating,
the Board finds that the opinion of the DMA requires clarification. The case is therefore remanded
to OWCP to obtain a supplemental report from the DMA regarding whether appellant has
permanent impairment of his bilateral lower extremities due to his accepted employment injury.
If Dr. Harris is unable to clarify or elaborate on his prior reports or if his supplemental report is
also vague, speculative, or lacking in rationale, OWCP must send the case record to a second DMA
for the purpose of obtaining a rationalized medical opinion on the issue.16 Following this and other
such further development as deemed necessary, OWCP shall issue a de novo decision.

14

C.W., Docket No. 17-0791 (issued December 14, 2018); R.B., Docket No. 08-1662 (issued December 18, 2008).

15

C.W., id., see P.D., Docket No. 15-1111 (issued December 7, 2015).

16
See D.O., Docket No. 19-1729 (Issued November 3, 2020); S.R., Docket No. 17-1118 (issued April 5, 2018);
Harold Travis, 30 ECAB 1071, 1078 (1979).

6

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated March 20, 2019 is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: March 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

7

